DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-9, 11-13, 15-20, 25, & 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heuermann et al. (US PGPub 20130127337), as cited by applicant, in view of Mavretic (US PGPub 20170104469).
As per claim 1:
Heuermann et al. discloses in Fig. 1:

a microwave generator (magnetron 10); 
a pulse generator (4) arranged to provide pulses of electrical power to the microwave generator, 
wherein the pulse generator is operable to vary the power of the pulses of electrical power which are provided to the microwave generator (para [0044]); 
Heuermann et al. does not disclose:
an impedance network connected between the pulse generator and the microwave generator, wherein the impedance network is switchable so as to substantially match an impedance across the pulse generator according to variations in the impedance of the microwave generator.
Mavretic discloses in Fig. 1A:
An impedance matching network connected between a source (RF source 110) and a load (120) that may be used in x-ray equipment (para [0087]), wherein the impedance network is switchable (through switches S11-S1N and S21-S2N) so as to substantially match an impedance across the source according to variations in the impedance of the load (being a matching network).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the impedance matching network of Mavretic between the pulse generator and microwave generator of Heuermann et al. to provide the benefit of improved impedance matching through electronic variable capacitors that may be used in high voltage applications, as taught by Mavretic (para [0005]).


	Heuermann et al. does not disclose:
the microwave generation system includes a transmission path extending between the pulse generator and the microwave generator and wherein the impedance network is connected between the transmission path and electrical ground.
	Mavretic discloses in Fig. 1A:
the microwave generation system includes a transmission path (series connection between RF input 160 and RF output 170) extending between the RF source and the load and wherein the impedance network is connected between the transmission path and electrical ground (impedance matching network includes capacitors C1, CDC, C21-C2N, C1gnd, and C2gnd, and inductors L31-L3N).
	As a consequence of the combination of claim 1, the combination discloses the microwave generation system includes a transmission path extending between the pulse generator and the microwave generator and wherein the impedance network is connected between the transmission path and electrical ground.

	As per claim 3:
Heuermann et al. does not disclose:
the impedance network is arranged to provide a plurality of electrical pathways between the transmission path and electrical ground, wherein at least one of the electrical pathways includes a switch operable to be opened and 
	Mavretic discloses in Fig. 1A:
the impedance network is arranged to provide a plurality of electrical pathways between the transmission path and electrical ground (impedance matching network includes capacitors C1, CDC, C21-C2N, C1gnd, and C2gnd, and inductors L31-L3N), wherein at least one of the electrical pathways includes a switch (switch S11) operable to be opened and closed so as to disconnect and connect the pathway so as to vary the impedance between the transmission path and electrical ground (switches in/out inductor L31).

	As per claim 4:
	Heuermann et al. does not disclose:
the impedance network includes a plurality of capacitors and a switch arranged such that when the switch is open a first subset of the capacitors is connected across the pulse generator and when the switch is closed a second subset of the capacitors is connected across the pulse generator.
	Mavretic discloses in Fig. 1A:
the impedance network includes a plurality of capacitors (capacitors C1, CDC, C21-C2N, C2p, C1gnd, and C2gnd) and a switch arranged such that when the switch is open a first subset (if switch S11 is open, capacitors C2p, and C2gnd form a first connected subset) of the capacitors is connected across the RF DC, and C1gnd) is connected across the pulse generator.

	As per claim 6:
	Heuermann et al. discloses:
the transmission path includes a pulse transformer and/or inductive adder (para [0024]).

	As per claim 7:
	Heuermann et al. discloses:
the transmission path includes a pulse transformer and/or inductive adder (para [0024]).
	Heuermann et al. does not disclose:
the impedance network is connected to the transmission path between the microwave generator and the pulse transformer and/or inductive adder.
	Mavretic discloses in Fig. 1A:
The impedance matching network may include a static impedance transformation circuit (130) featuring a series inductance.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the pulse transformer to be provided connected to the transmission path with the impedance matching network between the pulse transformer and the microwave generator as an art-recognized impedance element able to provide the function of a 

	As per claim 8:
	Heuermann et al. discloses:
the transmission path includes a pulse transformer and/or inductive adder (para [0024]).
	Heuermann et al. does not disclose:
the impedance network is connected to the transmission path between the pulse generator and the pulse transformer and/or inductive adder.
Mavretic discloses in Fig. 5:
The impedance matching network may include a static series inductance (inductor L4) between the load and the impedance matching network.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the pulse transformer to be provided connected to the transmission path with the impedance matching network between the pulse transformer and the pulse generator as an art-recognized impedance element able to provide the function of a static inductance matching circuit and to provide the benefit of adjusting the impedance to assist with impedance matching, as is well-known in the art.

	As per claim 9:
	Heuermann et al. discloses that the microwave generator includes a magnet (magnetrons inherently feature magnetic fields generated by magnets).

	As per claim 11:
	Heuermann et al. discloses that the magnet comprises an electromagnet operable to vary a magnetic field strength of the electromagnet so as to vary the power of microwaves generated by the microwave generator (para [0034]).
	
	As per claim 12:
	Heuermann et al. does not disclose:
the impedance network is arranged to vary the impedance across the pulse generator in response to a variation in the magnetic field strength of the magnet.
	Mavretic discloses:
the impedance network is arranged to vary the impedance across the RF source in response to a variation in the impedance of the load.
	As a consequence of the combination of claim 1, the strength of the magnetic field of the magnetron varies the impedance of the magnetron, such that in response, the impedance network is arranged to vary the impedance across the pulse generator in response to a variation in the magnetic field strength of the magnet.

	As per claim 13:
	Heuermann et al. does not disclose:
the impedance network includes at least one electronic switch operable to be opened and closed so as to vary the impedance across the pulse generator.

the impedance network includes at least one electronic switch (switches S11-S1N & S21-S2N) operable to be opened and closed so as to vary the impedance across the RF source.
	As a consequence of the combination of claim 1, the impedance network includes at least one electronic switch operable to be opened and closed so as to vary the impedance across the pulse generator.
	
	As per claim 15:
Heuermann et al. does not disclose:
the impedance network includes at least one relay switch operable to be opened and closed so as to vary the impedance across the pulse generator.
	Mavretic discloses:
the impedance network includes at least one relay switch (para [0061]) operable to be opened and closed so as to vary the impedance across the RF source.
As a consequence of the combination of claim 1, the impedance network includes at least one relay switch operable to be opened and closed so as to vary the impedance across the pulse generator.

As per claim 16:
Heuermann et al. discloses:

	
	As per claim 17:
	Heuermann et al. discloses:
the microwaves having the first output power are suitable for driving an electron accelerator (para [0034]) to accelerate electrons for medical diagnostic purposes (medical diagnostic purposes, para [0024]).
Heuermann et al. does not disclose that the microwave generator is operable to generate microwaves suitable for driving an electron accelerator to accelerate electrons for generation of x-rays having a power suitable for medical imaging purposes.
At the time of filing, it would have been obvious to one of ordinary skill in the art for the microwave generator is operable to generate microwaves suitable for driving an electron accelerator to accelerate electrons for generation of x-rays having a power suitable for medical imaging, as a known in the art medical diagnostic technique that uses electron accelerators.



	Heuermann et al. discloses:
the microwaves having the second output power are suitable for driving an electron accelerator (para [0034]) to accelerate electrons having a power suitable for medical treatment purposes (medical treatment purposes, para [0024]).

	As per claim 19:
	Heuermann et al. does not disclose:
the impedance network is switchable so as to vary an impedance across the pulse generator between three or more different impedance values.
	Mavretic discloses in Fig. 1A:
the impedance network is switchable so as to vary an impedance across the pulse generator between three or more different impedance values (switches provided different impedance values, with the number of possibilities in Fig. 1A being greater than 3).
	As a consequence of the combination of claim 1, the impedance network is switchable so as to vary an impedance across the pulse generator between three or more different impedance values (switches provided different impedance values, with the number of possibilities in Fig. 1A being greater than 3).


	As per claim 20:
	Heuermann et al discloses:

	Heuermann et al. does not disclose that the microwave generator is operable to generate microwaves suitable for driving an electron accelerator to accelerate electrons for generation of x-rays.
	At the time of filing, it would have been obvious to one of ordinary skill in the art for the microwave generator is operable to generate microwaves suitable for driving an electron accelerator to accelerate electrons for generation of x-rays, as a known in the art medical treatment that uses electron accelerators.

	As per claim 25:
Mavretic discloses in Fig. 1A:
An impedance network able to be used in a medical x-rays (para [0087]), the impedance network comprising: 
a first connection (RF input 160) for connection to a transmission path (series path) extending between a RF source (110) and a load (120); 4Attorney Docket No. 06155.018US1
a second connection for connection to electrical ground (connections to GND); 
a plurality of capacitors (capacitors C1, CDC, C21-C2N, C2p, C1gnd, and C2gnd) arranged between the first connection and the second connection; 
and at least one switch (switches S21-S2N) arranged to switch at least one of the plurality of capacitors into and out of an electrical pathway between 
Mavretic does not disclose:
The impedance network is for a microwave generating system, the impedance network comprising: a first connection for connection to a transmission path extending between a pulse generator and a microwave generator.
	Heuermann et al. disclose a microwave generating system comprising a transmission path (transmission element 8) extending between a pulse generator (4) and a microwave generator (magnetron 10).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to implement the impedance matching network of Mavretic into the transmission path of Heuermann et al. to as an art-recognized medical equipment circuit (as per Heuermann para [0003/0024]) and to further provide the benefit of improved impedance matching through electronic variable capacitors that may be used in high voltage applications, as taught by Mavretic (para [0005]).

	As per claim 34:
Heuermann et al. discloses in Fig. 1:
A method of generating microwaves, the method comprising: 

varying the power of the pulses of electrical power provided to the microwave generator in order to vary the power of the microwaves output by the microwave generator (para [0015]).
	Heuermann et al. does not disclose:
varying an impedance across the pulse generator so as to substantially match the impedance across the pulse generator in accordance with a variation in the impedance of the microwave generator.
Mavretic discloses in Fig. 1A:
An impedance matching network connected between a source (RF source 110) and a load (120) that may be used in x-ray equipment (para [0087]), wherein the impedance network is switchable (through switches S11-S1N and S21-S2N) so as to substantially match an impedance across the source according to variations in the impedance of the load (being a matching network).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the impedance matching network of Mavretic between the pulse generator and microwave generator of Heuermann et al. to provide the benefit of improved impedance matching through electronic variable capacitors that may be used in high voltage applications, as taught by Mavretic (para [0005]).
.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Heuermann et al. (US PGPub 20130127337), as cited by applicant, in view of Mavretic (US PGPub 20170104469) as applied to claims 1-3 above, and further in view of Ikenouchi (US PGPub 20080284537).
The resultant combination discloses the microwave generation system of claims 1-3, as rejected above.
The resultant combination discloses in Mavretic Fig. 1A:
the impedance network includes a plurality of capacitors (capacitors C1, C1gnd, CDC, C21-C2N, C2p, C2gnd) connected between the transmission path and electrical ground.
The resultant combination does not disclose:
a switch connected across at least one of the capacitors, wherein the 2Attorney Docket No. 06155.018US1switch is operable to be opened and closed in order to disconnect and connect a short circuit around the at least one capacitor.
	Ikenouchi discloses in Fig. 1:
A bypass switch (switch SW1) able to disconnect and connect a short circuit around the at least one capacitor (variable capacitor VC1) connected 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to provide the bypass switch of Ikenouchi to at least one capacitor of the capacitors of the resultant combination to provide the benefit of implementing shunt capacitors as power levels change, as taught by Ikenouchi (paras [0034] & [0046]).
	As a consequence of the combination, the combination discloses a switch connected across at least one of the capacitors, wherein the 2Attorney Docket No. 06155.018US1switch is operable to be opened and closed in order to disconnect and connect a short circuit around the at least one capacitor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Samuel S Outten/Examiner, Art Unit 2843